DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 4,448,237 to Riley.
Riley discloses:
Regarding claim 1:
A geothermal heat utilization system (figure 7) comprising: 
a heat exchanger (100); 
a well (“C”) that includes an upper opening (open volume that includes element A in figure 1 below) that opens in an upper aquifer (see figure 1 below, element A), a open volume that includes element B in figure 1 below) that opens in a lower aquifer (see figure 1 below, element C), a water chamber (130) provided between the upper opening and the lower opening and capable of storing underground water inside (see figure 7 which shows water within 130), and a pump (90) provided inside the water chamber (130) and capable of pumping the underground water (column 12, lines 1-10); and 
a water suction pipe (30) that extends from the pump (90) toward the heat exchanger (100), 
wherein the water chamber (130) includes an upper suction valve (81) capable of being opened and closed toward the upper opening and a lower suction valve (82) capable of being opened and closed toward the lower opening (column 11, lines 45-55; column 12, lines 40-50), and 
wherein the geothermal heat utilization system is configured such that, when any one of the upper suction valve and the lower suction valve is opened, the other is closed (column 12, lines 40-45).  

    PNG
    media_image1.png
    692
    690
    media_image1.png
    Greyscale

Figure 1 – Figure 7 from Riley, annotated by the examiner
Regarding claim 3:
The geothermal heat utilization system according to claim 1, wherein the water chamber (130) further includes an upper surface packer (80a) covering an upper surface of the water chamber (130) and a lower surface packer (80b) covering a lower surface of the water chamber (130) and is capable of being sealed with respect to at least one of the upper opening and the lower opening (column 11, lines 45-50).  

Regarding claim 4:
The geothermal heat utilization system according to claim 1, wherein the water chamber (130) further includes an all-surface packer (housing 80, column 11, lines 60-68) covering all surfaces of the water chamber (130) and is capable of being sealed with respect to at least one of the upper opening and the lower opening (column 11, lines 45-50 and column 11, lines 60-68 indicate that the housing 80 is seal and is only open to the surrounding fluid via 81 and 82 which allows fluid into 130).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley as applied to claim 1 above.
Regarding claim 2:
Riley discloses:
The geothermal heat utilization system according to claim 1, further comprising: 
a water injection pipe (50) that extends from the heat exchanger (100) toward the lower opening (see figure 1 above, element C), wherein the well further includes 
a water injection valve (51) capable of injecting water in the water injection pipe into the upper opening (column 13, lines 29-32) and the lower opening (column 12, lines 39-41). 


An upper water injection valve capable of injecting water in the water injection pipe into the upper opening, and 
a lower water injection valve capable of injecting water in the water injection pipe into the lower opening.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Riley reference to replace the one injection valve for controlling water in the water injection pipe to the upper and lower openings with two injection valves (upper and lower water injection valve) for controlling water in the water injection pipe to the upper and lower openings (examiner taking official notice). The aspect of replacing one valve to control fluid flowing out two outlets with two valves controlling fluid out to outlets would have been obvious to do since the two valves perform the same function and therefore operate the fluid flowing through the water injection pipe.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley as applied to claim 1 above, in view of US patent number 2,879,975 to Midori.
Regarding claim 5:
Riley fails to disclose:
The geothermal heat utilization system according to claim 1, wherein the well further includes an operating rod to which the upper suction valve and the lower suction valve are fixed and which is movable upward and downward.
Midori teaches:
figure 1) that includes valve (38) that is fixed to an operating rod (38) that actuates the valve open and closed (column 2, lines 20-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riley to replace the electronic valves in Riley 81 and 82 with valves actuated by an operating rod as taught by Midori. This modification is a simple substitution of one known element (electronically actuated valves 81 and 82 or Riley) for another (operating rod actuated valves as taught by Midori) to obtain predictable results (to actuate the valves open and close and to further control the flow of fluid).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/WESLEY G HARRIS/Examiner, Art Unit 3746